DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “between” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, between ‘X’ and ‘Y’ also includes ‘X’ and ‘Y’ (this is evident by the dependent claims reciting that ‘b’ is 0 or ‘a’ is 2, for example).
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The amendments to the specification filed 11/13/2020 have been entered into the file record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 and 10 – 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the intermetallic compound possessing a hexagonal or trigonal crystal structure (see specification, page 3 lines 31-32 and page 5, lines 5 – 12), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Applicants’ clearly state that the hexagonal or trigonal crystal structure is a critical feature of the claimed compounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective 

Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Kim et al. (EP 1-560-231 A2).
Regarding claim 1, Kim et al. disclose a hard magnet (i.e. pinned magnetic layer – Paragraph 0009) having the general composition of XaXbYcZd (Paragraphs 0024 - 0026), including PdMnSb where Mn is taken as Xa; b = 0; Pd is taken as Y; and Sb is taken as Z, wherein a, b, c and d meet the claimed numerical requirements.
	Regarding claim 2, as noted above, Mn can be taken as X in the PdMnSb compound in Paragraph 0026.
	Regarding claim 3, as noted above, Pd can be taken as Y.
	Regarding claim 4, as noted above, Sb can be taken as Z.
	Regarding claim 5, as noted above, a = 1.
	Regarding claim 6, as noted above, d = 1. 
	Regarding claim 7, as noted above, b = 0.
	Regarding claim 8, as noted above, the sum of 1+b+c+d is 3.0.
Regarding claim 9, there is sound basis that the disclosed PdMnSb system would inherently possess the claimed crystal structure given its full incorporation of all the requirements in claims 1 – 8.
Regarding claim 10, the material is explicitly taught as being a magnetic material; i.e. its use as a pinned magnetic layer in the MR device, thereby necessarily meeting the limitation of “has magnetocrystalline anisotropy” (i.e. is magnetic).
Regarding claim 11, the material is taught for use as a pinned (i.e. FIXED) magnetization layer, which would necessarily require a high coercive force.  While the exact magnitude is not specified, the claimed value is extremely low and there is sound basis that a pinned magnetic layer would inherently possess coercivity values higher than such or would be completely incapable of functioning as a pinned magnetic layer in a MR device. There is also sound basis that the disclosed compounds, e.g. PtMnSb meeting all of the limitations of claim 1 – 8, would inherently possess such a minimal coercivity value.
The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, regardless of how the magnetic layer is formed, the final layer is a magnetic Heusler-type alloy layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. as applied above, as evidenced by the state of the art in Heusler alloys.
Kim et al. is relied upon as described above.
Regarding claims 9 - 11, while the Examiner deems there is sound basis for these limitations being inherently met, the Examiner acknowledges that Kim et al. fails to explicitly disclose the crystal structure, coercivity, or that ‘magnetocrystalline anisotropy’ is present.
Regarding claims 12 and 14, while ‘sintering’ is a process limitation, the Examiner acknowledges that Kim et al. fails to explicitly disclose such processing.
Regarding claims 13 and 14, while Kim et al. is directed to the use of Heusler alloys in a MR device, they fail to teach or suggest using the Heusler alloys with a binder.
per se).
However, all of these limitations are mere obvious variants recognized by a skilled artisan at the time of Applicants’ invention for the reasons noted below (for support of all of these positions, see the various pertinent prior art citations included below).
Regarding the crystal structure, magnetocrystalline anisotropy, and coercivity values in claims 9 - 11, these parameters are all conventional in magnetic Heusler-type alloys (see pertinent prior art citations I and ii below, especially noting Jeong et al. reference).  It would have been obvious to a person of ordinary skill in the art to tailor the material to possess magnetocrystalline anisotropy and high coercivity values, as such is clearly desired in a hard, permanent (“fixed”/”pinned”) magnetic layer.  The crystal structure is deemed a functionally equivalent crystal structure to known Heusler-alloy structures, as these materials are art recognized as being capable of being formed in tetragonal, hexagonal, etc. crystal structures.
The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the coercivity through routine experimentation, especially given the teaching in the pertinent prior art references noted above regarding the desire to possess coercivity values meeting the claimed limitations to consider these materials as good, magnetic Heusler-type alloys.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the processing via sintering in claims 12 and 14, the Examiner notes that sintering to form Heusler-type alloys is well established as a conventional processing step for these classes of materials (see pertinent prior art citations iii, below).
Regarding the use of binders for these compositions in claims 13 and 14, the Examiner notes that an alternative means for forming these Heusler-type alloy layers, even as thin-film layers such as used in a MR device, comprises forming the layers as binders mixed with Heusler-type ferromagnetic particles (see pertinent prior art citations iv, below).
Regarding alternative Heusler alloy compositions; e.g. where a=2 and b=0 or a=1 and b=1 per claim 15, the Examiner notes that the prior art is replete with Mn2YX compounds, as well as X’X'’YZ compounds within the Heusler-alloy class (see pertinent prior art citations v and vi, as well as noting IDS reference to Jamiyansuren, which explicitly teaches Mn2PtGa as a known magnetic Heusler alloy, where a=2, b=0, c=1 and d=1).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kim et al. to meet the additional, mostly nominal and conventional, limitations as recognized by the plethora of knowledge in the art regarding Heusler-type alloy compounds.  The additional features of these limitations are conventional practices/features of Heusler alloys that a skilled artisan would readily appreciate as optimizable parameters and/or intrinsic features of a Heusler-type alloy.

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stout et al. in view of Kim et al. (EP ‘231 A1) and/or IDS reference to Jamiyansuren et al. ("New Mn23P12Ga11 phase, synthesis, crystal structure and its complex phase reaction scheme", CONFERENCE: CONFERENCE: DEUTSCHE GESELLSCHAFT FUR KRISTALLOGRAPHIE, 23. JAHRESTAGUNG, AT GOTTINGEN,
GERMANY, 1 March 2015 (2015-03-01), XP055531 297).
	Regarding claims 13 and 14, Stout et al. disclose forming layers comprising Heusler-type alloy magnetic material and a binder (Paragraphs 0016 – 0017).
	Stout et al. fails to teach the specifics of the Heusler-type alloy, other than it must be magnetic.
	However, Kim et al. (at least Paragraphs 0024 – 0026, noting PtMnSb) and Jamiyansuren et al. (English Abstract, noting Mn2PtGa) teach known magnetic Heusler-type alloys that read on the claimed composition requirements.
However, the Examiner deems that the various magnetic Heusler-type alloys, including those meeting the requirements of claims 1 (13) and 14, as illustrated by Kim et al. and Jamiyansuren et al. are known functional equivalents in known magnetic Heusler-type alloys, as taught by at least Kim et al. and Jamiyansuren et al., above.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, any of the known magnetic Heusler-type alloys can be used with a binder, including those meeting the claimed limitations and these are all deemed functional equivalents in the field of known, magnetic Heusler-type alloys.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Liu et al. (IUCrJ research papers, 2018, 4, 794-800 – see Introduction referencing pre-2018 knowledge papers); Liu et al. (Appl. Phys. Lett. 109, 032408, 2016); Gasi et al. (Appl. Phys. Lett., 102, 202402, 2013); Nayak et al. (Appl. Phys. Lett., 100, 152404, 2012); IDS reference to Jamiyansuren (English Abstract); Jeong et al. (‘040 A1 – Paragraph 0005); Gosavi (‘205 A1 – Paragraph 0063); and Shima et al. (Autumn meeting 2015 of Japan Institute of Metals – English Abstract) all teach that hexagonal and tetragonal Heusler-type alloys are art recognized as known magnetic materials forming alloys and, as stated in Jeong et al., this distortion may be the source of the magnetocrystalline anisotropy in these materials.
 Heiman et al. (‘720 A1 – Paragraph 0029); Suzuki et al. (‘678 B2 – Table); and Suzuki et al. (‘074 A1 – Figures) are primarily cited to illustrate known magnetic behavior (including coercivity) meeting the claimed ranges.
 Moors et al. (‘596 A1) teaches that sintering Heusler alloys is known in the art method of making these compounds (at least Paragraphs 0109 – 0115).
 Stout et al. (‘508 A1 – Paragraphs 0016 – 0017) teach that alternative structures using the Heusler alloys can be formed via binder+Heusler alloy compositions.
 Moors et al. (‘596 A1 – Paragraphs 0100 – 0101); Heiman et al. (‘720 A1 – Figures); Yoshikawa et al. (‘174 A1); and IDS reference to Fichtner et al. all teach that the components need not be integers, but that variability in the exact alloy percentages used is within the knowledge of a person of ordinary skill in the art when forming Heusler-type alloys.
 The remaining references are cited to disclose similar Heusler-type alloy compounds as in Applicants’ as-filed disclosure (e.g. Mn2GaPt, etc.) as well as just the broad knowledge of various Heusler-type alloys in the prior art that read on the very broadly claimed composition in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
January 15, 2022